Title: To George Washington from Colonel Isaac Nicoll, 7 May 1776
From: Nicoll, Isaac
To: Washington, George

 

May it Please your Excellency
Fort Constitution [N.Y.]May 7th 1776

I Recieved your two letters of April 25th and May the 4th the 5th of this Instant, your Excellancy may rest Asshured that I shall do Every thing in my power to Forward the Works. it would be of great Service if the Congress would Order a Few Hogshead of Rum hear so that the Fateauged party might have a gill a peace ⅌ Day as the Fateauge is hard, My Orders are that Every Man Except the Sick, Lame, those on Guard and those last releaved work Every Day.
There is a number of Toreys Sent to Fort Montgomery from Dutches County by Order of the County Convention to be put to hard Labour till the further Order of the Convention—I have Ordered the Commanding Officer their if Any more of these disaffected People should be sent theire not to recieve them, Or send them to Fort Constitution, as I think it Rong to send so many of those People to a Garrison that is so weak, and it remains, a doubt with me as they are our Prissoners whether we should oblidge them, to do Hard Labour, or not, I hope your Excellancy will be pleased to give me some directions about them, one of those Disaffected People Told me Yesterday that the report about Capt. Menus’s going away was False and that he lived near him. I am Your Excellencys most Obedient and very Humble servt

Isaac Nicoll Com. Ofcr

